Citation Nr: 0328380	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  97-02 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, to include as a residual of exposure to herbicide 
agents.

2.  Entitlement to service connection for a skin condition 
manifested by fungus and boils, to include as a residual of 
exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969.  Service in Vietnam is indicated by the evidence of 
record.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

The veteran's appeal was previously before the Board in 
September 2000, at which time the Board remanded the case to 
the RO for additional development.  The requested development 
has been completed to the extent possible, and in July 2003 
to RO issued a supplemental statement of the case that 
continued to deny the veteran's claims.  The case has been 
returned to the Board for further consideration of the 
appeal.

Other issues

A number of other appealed issues were finally decided by the 
Board in its September 2000 decision, and therefore will not 
be further considered by the Board.  See 38 C.F.R. § 20.1100 
(2002).  These issues included a claim of entitlement to 
service connection for melioidosis.  In July 2003, the RO 
readjudicated that claim under section 7(b) of the Veterans 
Claims Assistance Act of 2000 (the VCAA) because it had been 
denied as not well grounded during the period beginning on 
July 14, 1999 and ending on November 9, 2000.  

VA's General Counsel has ruled that if the claimant wishes to 
appeal a decision made on readjudication under section 7(b) 
of the VCAA, he or she must file a timely notice of 
disagreement with the decision, even if the original decision 
had been appealed.  See VAOPGCPREC 3-2001.  To the Board's 
knowledge, the veteran has not expressed disagreement with 
the July 2003 rating decision, and accordingly that issue is 
not part of the present appeal.


FINDINGS OF FACT

1.  The evidence reflects that the veteran had active service 
in the Republic of Vietnam during the Vietnam era.

2.  Service medical records are entirely negative for any 
complaints, treatment or diagnosis of peripheral neuropathy 
or a skin disorder manifested by fungus or boils.

3.  In February 2003, a VA examiner reviewed all the evidence 
in the claims file and concluded that there was no evidence 
either historically or on examination of a significant 
peripheral neuropathy.

4.  In July 2003, a VA examiner reviewed all the evidence in 
the claims file and concluded that there the currently 
diagnosed skin disorders were not related to any incident or 
event of the veteran's military service, to include exposure 
to herbicide agents.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in or aggravated 
by military service, and acute or subacute peripheral 
neuropathy may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

2.  A skin disorder manifested by fungus/boils was not 
incurred in or aggravated by military service, and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for peripheral 
neuropathy and a skin disorder manifested by fungus and 
boils, both of which he contends resulted from his exposure 
to herbicides during his military service in Vietnam.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2002)].  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  In this 
case, the veteran's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable.  See Holliday v. Principi, 14 
Vet. App. 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review 

As discussed above, the concept of a well-grounded claim has 
been eliminated.  The current standard of review for all 
claims is as follows.  Once all the evidence has been brought 
together, the Board has the responsibility to evaluate the 
record on appeal.  38 U.S.C.A. § 7104 (West 2002).  When 
there is an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board will apply the current standard in adjudicating the 
veteran's claim.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].
The record shows that the RO furnished the veteran a letter 
in September 2002 advising him of the provisions relating to 
the VCAA, to include advising him that he could provide the 
names, addresses, and approximate dates of treatment for all 
VA and non-VA health care providers who had treated him for 
the disorders at issue herein.  He was informed as well that 
he could provide VA authorization to obtain any private 
medical records by completing the appropriate forms (VA Form 
21-4142), copies of which were enclosed with the letter.  The 
Board notes that, even though the letter requested a response 
within 30 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  The one-
year period has now expired.  Neither the veteran nor his 
representative has indicated that they have additional 
information or evidence to submit.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  See Paralyzed Veterans of America, et. 
al. v. Secretary of Department of Veterans Affairs (PVA), 
Nos. 02-7007, -7008, -7009, -7010 (Fed. Cir. September 22, 
2003); Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  In this case, the letter sent to the veteran 
expressly notified him that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  Therefore, he was notified properly 
of his statutory rights.  The Board accordingly concludes 
that the VCAA notification letter sent to the veteran in 
September 2002 is legally sufficient.

Moreover, the factual scenario in the PVA case is simply 
inapplicable to the specific circumstances of this case.  The 
Federal Circuit was concerned with the "premature denial" 
of a claim before the one-year period for submitting evidence 
had expired.  In other words, the Federal Circuit wanted to 
ensure that a claimant had sufficient time to submit evidence 
before an adjudication was made.  Here, the veteran has 
literally had years to submit evidence in support of his 
claim, including over one year after the September 2002 
letter was issued.  It therefore appears quite pointless to 
require VA to wait still longer to adjudicate this long-
standing appeal when it is clear that no additional evidence 
is forthcoming.  Since this claimant has, as a matter of 
fact, been provided at least one year to submit evidence 
after the VCAA notification, and it is clear that the 
claimant has nothing further to submit, the adjudication of 
his claim by the Board at this time will proceed.

The record also shows that the veteran was informed of the 
law and regulations generally applicable to his claim for 
service connection by the statement of the case and multiple 
supplemental statements of the case furnished to him over the 
course of this long-standing appeal.

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his claim of service 
connection for the peripheral neuropathy and skin disorders 
that remain at issue on appeal.  Under these circumstances, 
the Board finds that the notification requirement of the VCAA 
has been satisfied.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim for the benefits sought on appeal, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating it.
The record shows that pursuant to the Board's September 2000 
remand, the veteran was afforded VA compensation examinations 
to address the nature and etiology of the peripheral 
neuropathy and skin disorders.  In addition, all known and 
available service, private and VA medical records have been 
obtained and are associated with the veteran's claims file.  
The veteran does not appear to contend that additional 
evidence that is pertinent exists and needs to be obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
appeal has been consistent with the provisions of the new 
law, considering the circumstances presented in this case.  
The Board can identify no further development that would aid 
the Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

In addition, general due process concerns, aside from the 
VCAA, have been satisfied.  See 38 C.F.R. § 3.103 (2003).  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  He was 
informed of his right to a hearing and was presented several 
options for presenting personal testimony.  His accredited 
representative has submitted argument on his behalf on 
several occasions.

Relevant law and regulations

Service connection - in general

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered of disease 
contracted in the line of duty, in active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d); see also Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

The Court has set forth additional guidance concerning the 
elements generally required to support entitlement under the 
law.  Specifically, in order to establish entitlement to 
service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).

The Board may not base a decision on its own unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

Presumptive service connection - herbicide exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2003), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. § 3.307(a) (2003).

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§§ 3.307(a)(6) (iii), 3.313(a).

If a veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service connected if 
the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied:  
Chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to a herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

In 64 Federal Register 59232-43 (November 1999), the 
Secretary of VA (Secretary) determined that a presumption of 
service connection due to exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  The Secretary evaluated numerous 
studies and other scientific evidence and concluded that 
there was insufficient credible evidence to establish an 
association between herbicide exposure and any condition not 
specifically named in 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing law and regulation pertaining 
to presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

1.  Service connection for peripheral neuropathy

Factual background

Military records reflect that the veteran had active service 
in the Republic of Vietnam during the Vietnam era.

The veteran's service medical records show no complaints, 
treatment or diagnosis of peripheral neuropathy.  There is no 
reference to such a disorder on a VA compensation examination 
conducted in December 1969, a few months after the veteran 
left service.  

A VA outpatient treatment report reflects that the veteran 
was seen for complaints of parethesis in his hands and feet 
in September 1980.  He was evaluated on a VA toxic chemicals 
examination in September 1980; a diagnosis of peripheral 
neuropathy was not reported on that examination.  

The veteran filed a claim of entitlement to service 
connection for peripheral neuropathy in November 1992.  In 
connection with this claim, the veteran was examined on a VA 
general medical examination in August 1993.  It was 
specifically reported that there were "[n]o objective 
neurologic abnormalities".

During the pendency of the appeal, the veteran submitted a 
statement from his personal physician, Dr. R. O., M.D., in 
September 1995, which contained this doctor's opinion that 
there was "a good possibility" that a number of the 
veteran's symptoms, to include peripheral neuropathy, were 
related to Agent Orange exposure.  

The RO obtained private medical records from a Dr. J. C., 
M.D., which included the report of a nerve conduction study 
completed in October 1995.  This test showed that the veteran 
had carpal tunnel syndrome involving both hands (right and 
left median nerves).

As noted above, the Board remanded this case in September 
2000 for further evidentiary development, to include a VA 
examination to address the etiology of any diagnosed 
peripheral neuropathy disorder.  Compliance with the Board's 
remand instructions was accomplished in February 2003, when 
the veteran was examined on a VA peripheral neuropathy 
examination.  The veteran reported a history of onset of 
upper back pain beginning in the mid-1970's, with pain also 
in the shoulder blade area, which he treated by chiropractic 
manipulation.  He also reported a history of the onset of 
bilateral hand numbness from the mid-1970's, which was 
especially severe at night, accompanied by occasional pain in 
his hands.  His medical history was thereafter significant 
for a diagnosis of severe bilateral carpal tunnel syndrome in 
1995, and an MRI (magnetic resonance imaging) study showed 
that he had a bulging disc in the cervical spine.  As a 
result, he had carpal tunnel release surgery, and he reported 
improvement in this condition since the surgery.  The veteran 
reported a history of substantial back pain, but he denied 
any problems with tingling/numbness in the toes, progressive 
or otherwise, and he stated that he was generally free of 
symptoms suggestive of peripheral neuropathy.

Clinically, the veteran had very little in the way of 
reported abnormal findings neurologically at the time of the 
February 2003 examination; in particular, on motor 
examination, his bulk and tone were normal throughout, as was 
his strength (5/5 throughout).  Sensory exam revealed 
decrease in temperature over the whole hand bilaterally, with 
normal forearms and arms and probably normal temperature, 
vibration, proprioception and light touch in the feet.  Deep 
tendon reflexes in the lower extremities were 1 at the knees 
and 1+ to 2 at the ankles, while the upper extremities were 
2+ at the biceps and 1+ at the triceps.  His gait was normal 
and free, although he had a slightly diminished tandem walk.  
Based on these findings, together with consideration of the 
veteran's reported medical history and a review of the 
evidence in his claims file, the examiner offered the 
following summary conclusion:

In summary, the patient is a 54-year-old 
man with a history of chronic neck and 
back pain, cervical spondylosis, and disk 
disease.  He had severe bilateral carpal 
tunnel, which improved after release 
surgery.  No evidence either historically 
or on examination of a significant 
peripheral neuropathy.

Analysis

As indicated above, there are two avenues through which the 
veteran may be entitled to service connection: on a 
presumptive basis through the Agent Orange regulations 
discussed above, or on a direct basis, without regard to the 
Agent Orange regulations.  See Combee, supra. 

Presumptive service connection - herbicide exposure

The veteran's main contention is that the presumptive 
regulations applicable to Agent Orange exposure should 
operate to allow service connection for peripheral 
neuropathy.  These regulation have been set forth above.  
Pertinent to this claim, service connection for acute and 
subacute peripheral neuropathy may be granted on a 
presumptive basis for veterans of Vietnam service.  38 C.F.R. 
§ 3.309(e).

As discussed above, service connection essentially involves 
three elements: a current disability; (2) in-service 
incurrence of disease or injury; and nexus.  Hickson, supra.  
In essence, in-service injury, i.e. exposure to herbicides, 
is presumed because the veteran served in Vietnam, so element 
(2) is automatically satisfied in this case.  Nexus may also 
be presumed, assuming that a current disability exists and 
that acute and subacute peripheral neuropathy were manifest 
within a year after the last date on which the veteran was in 
Vietnam.  The crucial question to be answered in this case, 
therefore, is whether the veteran has (or ever had) acute or 
subacute peripheral neuropathy.  This question presented in 
this case is essentially medical in nature.  As noted above, 
the Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin, supra.  
However, the record on appeal contains relevant medical 
evidence and opinions.

After having evaluated all of the evidence of record, and for 
reasons expressed immediately below, the Board concludes that 
a preponderance of the evidence is against the veteran's 
claim based on presumptive service connection under 38 C.F.R. 
§ 3.309(e).  That is, a preponderance of the competent and 
probative evidence does not show that the veteran has now, or 
ever had, acute or subacute peripheral neuropathy, which 
fails Hickson elements (1) and (3), a current disability and 
nexus to service.

The Board acknowledges that there is the statement of Dr. R. 
O., dated in September 1995, which reflected this doctor's 
opinion that the veteran's symptoms of peripheral neuropathy 
were possibly related to Agent Orange.  However, 
significantly, no medical basis was set forth for this 
assessment, either a to diagnosis or etiology.  In 
juxtaposition to this statement is the report of the February 
2003 VA examination, which reflected the VA examiner's 
opinion that based on review of the veteran's records in the 
claims file, there was "no evidence either historically or 
on examination of a significant peripheral neuropathy."  
After giving the matter careful consideration, the Board 
concludes that the preponderance of the competent and 
probative medical evidence of record is against the veteran's 
claim as to this point.

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See e.g. Eddy v. 
Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  However, 
consistent with Colvin, the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. .  As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The Court has expressly declined to adopt a "treating 
physician rule" which would afford greater weight to the 
opinion of a veteran's treating physician over the opinion of 
a VA or other physician.  See Guerrieri v. Brown, 4 Vet. App. 
467, 471-73 (1993).

In contrast to Dr. R.O.'s 1995 sketchy and conclusory 
statement, the VA examiner's recent assessment is fully 
supported by the actual medical records in the claims file, 
which do not reflect treatment or diagnosis of acute or 
subacute peripheral neuropathy, either as a disease process 
due to exposure to herbicides or due to any other origin.  
Hence, it now appears that the statement made by Dr. R. O. 
was based in large part on the veteran's self-reported 
history and is not corroborated by the medical evidence, 
particularly by any evidence showing a manifestation of acute 
and subacute peripheral neuropathy within a year after the 
last date on which the veteran was exposed to a herbicide 
agent during active military, naval, or air service.  As 
noted in the factual background section above, there is no 
other evidence of peripheral neuropathy in the record, aside 
from a fleeting reference without diagnosis in 1980, over a 
decade after the veteran left military service.

The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See e.g. Swann v. Brown, 
5 Vet. App. 229, 233 (1993) [generally observing that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  Moreover, the case law of the Court clearly 
states that the Board may appropriately favor the opinion of 
one competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  In keeping with these 
holdings, the Board places greater weight of probative value 
on the 2003 VA medical opinion and less weight on the 
statement authored by Dr. R. O. in 1995.  The Board deems it 
to be highly significant that not there is no medical 
evidence showing a diagnosis of acute and subacute peripheral 
neuropathy within the time frame set up by the regulations 
relative to this veteran's military service, as well as no 
current evidence of acute or subacute peripheral neuropathy.  
With the evidence lacking in this regard, the probative value 
of Dr. R.O.'s statement is compromised.  For these reasons, 
the statement made by Dr. R. O. in September 1995 is accorded 
relatively little probative value.

In short, although it is conceded that the veteran was 
exposed to herbicide agents while he was in Vietnam, neither 
the service medical records nor any of the post-service 
medical evidence shows the onset of acute and subacute 
peripheral neuropathy within a year after the veteran's last 
possible exposure to herbicide agents, which would have been 
on or about July 1970 (he left Vietnam in July 1969, as shown 
by his personnel records).  Moreover, a diagnosis of acute or 
subacute peripheral neuropathy has not been clinically 
documented at any time thereafter.  On this latter point, it 
is significant that such diagnosis was not reported on the VA 
examinations conducted in December 1969, September 1980 or 
August 1993.  Instead, the record shows that the veteran has 
been diagnosed with carpal tunnel syndrome.  Moreover, the VA 
examination of February 2003 makes clear that there is no 
historical evidence to support a diagnosis of acute or 
subacute peripheral neuropathy.  Hence, having found Dr. 
R.O.'s opinion to be lacking in probative value, the credible 
evidence in this case does not support a finding of a current 
disability manifested by acute or subacute peripheral 
neuropathy.  

In short, element (1), a current disability, has not been 
met.  Element (3), medical nexus, accordingly may not be 
presumed.  The veteran's claim of entitlement to presumptive 
service connection for peripheral neuropathy fails on this 
basis as a result.

Direct service connection

The Board will move on to an analysis of the claim of 
entitlement to service connection on a direct basis for 
peripheral neuropathy.  See Combee, supra.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  Hickson, supra.  The Board finds that 
there is no competent lay or medical evidence of a current 
disability or incurrence of this disease shown in service, 
failing Hickson elements (1) and (2).  

The matter of the existence of a current disability has been 
discussed at length above.  As noted above, the substantial 
body of medical evidence does not actually show a diagnosis 
of peripheral neuropathy.  The evidence in the veteran's 
favor on this point includes the isolated reference to 
paresthesias of the hands in 1980, which was evidently seemed 
significant enough to warrant a VA toxic chemical 
examination.  However, no diagnosis was made.  In addition, 
Dr. R. O. reported in 1995 that he thought the veteran's 
symptoms of peripheral neuropathy might be related to Agent 
Orange.  That statement did not specifically include a 
diagnosis of peripheral neuropathy (although one may be 
inferred) or include any clinical findings supporting such a 
diagnosis.  Against the veteran's claim is the balance of the 
evidence, most significantly the VA examination of February 
2003, which found no historical or clinical evidence 
supporting the presence of peripheral neuropathy.  Also to be 
taken into consideration is medical evidence from Dr. J.C., 
which attributed the veteran's bilateral hand complaints to 
carpal tunnel syndrome.  Based on this record, the Board 
finds that the preponderance of the evidence is against a 
finding of a current disability, failing Hickson element (1).

Moreover, as detailed above, there is no competent evidence 
suggesting in-service incurrence of the claimed disease, 
peripheral neuropathy, failing Hickson elements (2).  The 
Board has reviewed the service medical records and finds that 
they show no complaints, treatment or diagnosis of peripheral 
neuropathy disorder, nor is there any suggestion in the 
service or immediate post-service medical records that 
peripheral neuropathy existed.  The medical evidence which 
post-dates service shows no evidence of actual treatment of 
any neurological complaints until 1980, more than a decade 
after service.  No other additional medical treatment records 
in the claims file show actual treatment or diagnosis of 
peripheral neuropathy.  

The veteran's statements made on appeal to the contrary are 
outweighed by the medical records, which do not show a 
diagnosis for this disorder in service or in the years 
thereafter.  See Curry v. Brown, 7 Vet. App. 59 (1994) [a 
veteran's version of events from past may be of limited 
credibility and probative value in the absence of medical 
records showing treatment for the claimed disorder].  To the 
extent that the veteran himself has indicated that he 
believes that he had peripheral neuropathy during service, it 
is now well established that laypersons without medical 
training are not qualified to render medical opinions 
regarding the diagnosis and etiology of disorders and 
disabilities, and their opinions are entitled to no weight of 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.]

The Board has carefully examined the entire evidentiary 
record and does not find any objective medical evidence to 
support the veteran's contentions that he developed 
peripheral neuropathy in service.  Accordingly, the Board 
finds that a preponderance of the evidence is against a 
finding that the veteran incurred peripheral neuropathy in 
service, failing Hickson element (2) as to disease.

As to injury in service, as explained above the veteran is 
presumed to have been exposed to herbicides, so Hickson 
element (2) is satisfied to that extent only.

With respect to Hickson element (3), medical nexus, the Board 
acknowledges that there is the statement of Dr. R. O., dated 
in September 1995, which reflected this doctor's opinion that 
the veteran's symptoms of peripheral neuropathy were possibly 
related to Agent Orange.  Significantly, however, as detailed 
above, no medical basis was set forth for this assessment.  
The VA examination of February 2003 includes a medical 
opinion, based on review of the all the evidence of record, 
which discounts a relationship between the veteran's claimed 
peripheral neuropathy and his military service.  As indicated 
above, the conclusions of the examiner appear to be well-
reason and informed by a review of the entire record and are 
congruent with the medical history presented in the record.  
This examination report is therefore found by the Board to 
outweigh the comments made by Dr. R.O.
 
The Board adds that service connection based on chronicity 
shown after service under 38 C.F.R. § 3.303(b) (2002) is also 
not warranted.  As noted by the Board above, there is no 
medical evidence showing a history of peripheral neuropathy 
in service or after service.  To the extent that the veteran 
is contending that he developed compatible symptoms shortly 
after service (as denoted by his reported history of  onset 
of symptoms in the mid-1970's during the February 2003 VA 
examination), his statements are outweighed by the 
pertinently negative medical reports during that period, as 
well as thereafter.  Moreover, in Voerth v. West, 13 Vet. 
App. 117, 120-1 (1999), the Court stated that there must be 
medical evidence demonstrating a relationship between a 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent.  Such evidence is 
lacking in this case.  Although Dr. R.O.'s opinion is in the 
veteran's favor, as explained above it is outweighed by other 
medical evidence of record.  Hickson element (3), medical 
nexus, has therefore also not been met.

Conclusion

For the reasons expressed in detail above, the Board finds 
that a preponderance of the evidence is against this claim, 
both on a direct and on a presumptive basis.  Because a 
preponderance of evidence weighs against a grant of the 
benefits sought, the evidence in this case is not so evenly 
balanced as to require application of the benefit of the 
doubt doctrine.  The benefits sought on appeal are 
accordingly denied.

2.  Service connection for a skin disorder manifested by 
fungus/boils

Factual background

Service medical records show that the veteran was treated for 
skin problems on one occasion during his period of active 
service; in June 1968, he was seen for a rash on the right 
side of his hip and penis.  He was given a topical cream and 
placed on light duty for treatment purposes.  He was seen for 
follow-up a couple days later, at which time it was noted 
that he was doing well.  There is no evidence of any 
additional treatment and no evidence of any chronic skin 
condition treated in service or noted on service discharge 
examination, to include any condition manifested by fungus or 
boils.

There is no evidence of any treatment or diagnosis for skin 
problems for a number of years after service.  The VA general 
medical examination conducted in December 1969 did not 
identify any skin problems.  At that time, for reasons that 
are not apparent on the record, he was scheduled for a 
separate dermatologic evaluation, but he did not report for 
this examination.  No skin problems were noted on the VA 
toxic chemicals examination conducted in September 1980.

Dr. R.O. in September 1995 stated that the veteran had 
numerous boils on the face, skin infections, and chronic 
folliculitis, all of which resolved with treatment 
(Dicloxacillin) but which were recurrent in nature.

Medical records reflect treatment for skin cancer (basal cell 
carcinoma) and spongiotic dermatitis beginning in the early 
2000's.  In addition, a VA outpatient report dated in 
September 2002 indicated that the veteran reported a history 
of intermittent cysts since Vietnam, even though he had no 
lesions seen on the day of this outpatient visit.  Based on 
his account of exposure to Agent Orange in Vietnam, the 
author of the report stated that his history of cysts, "may 
have been from agent orange although cannot be sure as 
nothing evident today."

As with the peripheral neuropathy claim, the Board remanded 
this case in 2000 to obtain a VA examination addressing the 
etiology of any diagnosed skin disorder.  A VA skin disorders 
examination was thereafter conducted in July 2003, and based 
on a review of the veteran's records in his claims file, 
together with the results of the examination, the following 
medical opinion was proffered:

There is no record that boils or fungal 
infection are an active problem for the 
patient as recently as 6/24/03.  The 
current diagnosis of a single skin cancer 
and nummular eczema are not associated 
with Agent Orange, and are less likely 
than not to be related to service or any 
events from service, including Agent 
Orange exposure.

Analysis

As with the peripheral neuropathy claim above, the Board will 
analyze the veteran's claim on both a presumptive and a 
direct basis.

Presumptive service connection - herbicide exposure

As explained above, Hickson element (2) is met by the fact 
that the veteran is presumed to have been exposed to 
herbicide agents in Vietnam.

With respect to Hickson element (1), the evidence which is 
probative in this case shows that he does not have a 
presumptive disorder.  See 38 C.F.R. § 3.309.  
The relevant skin disability associated with Agent Orange 
exposure include chloracne and other acneform disease.  Basal 
cell carcinoma is not listed as an Agent Orange related 
disease.  VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the VA has not specifically determined 
that a presumption of service connection is warranted.  See 
59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-
57589 (1996).    Hence, while, Hickson element (1) is not met 
as the veteran does not currently have one of the presumptive 
skin disorders associated with exposure to herbicide agents.  
The veteran's presumptive claim fails on that basis.

With respect to Hickson element (3), medical nexus, in the 
absence of a presumptive Agent Orange disability, medical 
nexus may not be presumed.

In summary, in the absence of an Agent Orange-related 
disability, the veteran's claim of service connection for a 
skin disability on a presumptive basis may not be granted.  
The board will therefore move on to a discussion of direct 
service connection per Combee.

Direct service connection

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.  

The veteran currently has diagnosed skin disorders, to 
include the skin cancer and dermatitis.  Hickson element (1) 
is therefore satisfied.  

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the Board has reviewed the service medical 
records and finds that they show treatment on one occasion 
for a skin rash.  In addition, he is presumed to have been n 
exposed to Agent Orange in Vietnam.  Accordingly, Hickson 
element (2) is arguably met.

With respect to Hickson element (3), medical nexus, of record 
is the July 2003 VA medical examination report, which clearly 
reflects the examiner's opinion that none of the veteran's 
current skin disorders are related to his military service.  
Specifically, based on a review of the evidence in the claims 
file, the VA examiner concluded that the veteran did not have 
a skin disorder related to any incident or event of his 
military service, to include exposure to Agent Orange.

As with the peripheral neuropathy claim, to the extent Dr. 
R.O.'s statement suggests such a connection, the July 2003 VA 
examination findings outweigh this statement.  Dr. R.O.'s 
conclusion appears to be based on the veteran's own account 
of his medical history and is not supported by the medical 
records, which do not indicate an ongoing disease process 
during service or any skin problems for decades after 
service.

Furthermore, service connection based on chronicity shown 
after service under 38 C.F.R. § 3.303(b) is also not 
warranted.  There is no medical evidence showing a history of 
treatment for skin disorders until many years after service.  
There also is no competent evidence that supports a finding 
that the veteran had skin problems until at least the mid 
1990's.  To the extent that the veteran is contending that he 
developed such a skin disorder shortly after service, as 
discussed above, such accounts are not medically competent 
and are outweighed by the evidence of record  See Curry, 
Espiritu and Voerth, all supra.  

Hickson element (3) has therefore also not been met.

For these reasons, the Board finds that a preponderance of 
the evidence is against this claim, and the benefits sought 
on appeal are accordingly denied.


ORDER

Service connection for peripheral neuropathy is denied.

Service connection for a skin disorder manifested by 
fungus/boils is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



